Appeal from a judgment of the Supreme Court, Monroe County (Stephen R. Sirkin, A.J.), rendered May 22, 2006. The judgment convicted defendant, after a nonjury trial, of assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, following a nonjury trial, of assault in the second degree (Penal Law § 120.05 [7]). Viewing the evidence in light of the elements of the crime (see generally People v Danielson, 9 NY3d 342, 348-349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). “ ‘Great deference is to be accorded to the fact-finder’s resolution of credibility issues based upon its superior vantage point and its opportunity to view witnesses, observe demeanor and hear the testimony’ ” (People v Gritzke, 292 AD2d 805, 805-806 [2002], lv denied 98 NY2d 697 [2002]), and we see no reason to disturb Supreme Court’s determination *1473to credit the testimony of the victim that defendant “jumped” him in the victim’s cell because defendant suspected the victim of being a “rat.” Contrary to defendant’s further contention, the sentence is not unduly harsh or severe. Present—Hurlbutt, J.P, Martoche, Centra, Green and Gorski, JJ.